BY THE COURT
The next question is as to alimony. It appears that the parties own real estate situated in the County of Warren in the State of New York, which is described in the petition and also in the journal entry. This property was awarded to the plaintiff by the trial court. While it is true that no judgment of the courts of this state can control the title of real estate situated in another state yet the court had a right to award this property as alimony and we are clear that such award is valid in this state; as to whether it is valid in New York depends upon the laws of that state and will depend upon a proceeding by the plaintiff below to recover the property. So far as this judgment is concerned, we find no objections to the award of alimony thereiu made.
Judgment is, therefore, affirmed.
ALLREAD, PJ, HORNBECIC and KUNKLE, JJ, concur.